Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to amendment filed 10/18/2022.
Claims 1-13 are pending. Claim 6 has been withdrawn. Claims 1 and 2 have been amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 reciting “the spacing region does not include a light-emitting element” renders the claim indefinite because it is unclear what is sought to be excluded by the negative limitation. It is unclear whether “a light-emitting element” is referring to “first light-emitting element” and/or “second light-emitting element” previously recited in the claim, or is referring to another light-emitting element. Furthermore, it is unclear what is meant for the spacing region to “not include a light-emitting element”. What “light-meeting element” is not included in the spacing region. For example, in terms RGB pixels, if the spacing region does not include a red light-emitting element, it may still include other green or blue light-emitting elements?
Claim 1 reciting “the organic layer does not physically contact the light-emitting layer of the first light-emitting element or the light-emitting layer of the second light-emitting element” renders the claim indefinite because it is unclear if the organic layer needs to be not in physical contact with the light-emitting layer of one of the first or second-light emitting element, or does the organic layer need to be not in physical contact with both the light-emitting of both of the first and second-light emitting elements.
Other claims are rejected for depending on a rejected claim.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitabayashi et al. US 2010/0096988 A1 (Kitabayashi).

    PNG
    media_image1.png
    768
    630
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    567
    926
    media_image2.png
    Greyscale

In re claim 1, as best understood, Kitabayashi discloses (e.g. FIGs. 1-5) a light-emitting device 10 comprising: 
a first region (7b,7c on one side of 7a), a second region (another 7b,7c on another side of 7a), and a spacing region 7a disposed between the first region (e.g. 7b,7c to the left of 7a in FIG. 5) and the second region (e.g. 7b,7c to the right of 7a in FIG. 5) on a flexible substrate 1 (resin substrate, ¶ 97; no particular flexibility claimed to distinguish over, e.g. a resin substrate); 
an organic layer 16 (¶ 102) disposed above the flexible substrate 1, an upper surface of the organic layer 16 comprising an uneven surface in the spacing region 7a (e.g. see FIG. 5), the uneven surface comprising a plurality of alternating convex portions and concave portions (see FIG. 5); 
a conductive layer 27 extending from the first region (7a,7b left side of 7a) to the second  region (7a,7b right side of 7a) across the spacing region 7a, the conductive layer 27 being located over the organic layer 16; and
a first light-emitting element (e.g. 20B in regions 7a,7b left side of 7a) and a second light-emitting element (e.g. 20R in regions 7a,7b right side of 7a) disposed above the flexible substrate 1, wherein
a shape of the conductive layer 27 corresponds to a shape of the uneven surface (see FIG.7), 
the spacing region 7a does not include “a light-emitting element 20B,20R” (as best understood, “a light-emitting element” refers to previously recited first and second light-emitting elements. In this case, none of the blue or red light-emitting element 20B,20R are formed in the “spacing region 7a), and
the first light-emitting element 20B and the second light-emitting element 20R each comprises a light-emitting layer 24b,24r (¶ 85) and the organic layer 16 does not physically contact the light-emitting layer 24b of the first light-emitting element 20B or the light emitting layer 24r of the second light-emitting element 20R. 

In re claim 2, Kitabayashi discloses (e.g. FIGs. 6-7) wherein the first light-emitting element 20B is disposed in the first region (e.g. regions 7a,7b on left side of 7a) and the second light-emitting element 20R is disposed in the second region (e.g. 7a,7b on right side of 7a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kitabayashi as applied to claim 1 above, and further in view of Koo et al. US 2006/0108916 A1 (Koo).
In re claim 12, Kitabayashi discloses the claimed invention including the light emitting device having an organic layer 16 comprising an uneven surface in the spacing region 7a comprising a plurality of alternating convex portion and concave portions as shown in FIG. 5. Kitabayashi further discloses a pixel electrode 23g also comprising an uneven surface in the spacing region 7a comprising a plurality of alternating convex portion and concave portions as shown in FIG. 5. Kitabayashi discloses the pixel electrode may be made of Ito or IZo (¶ 108). However, Kitabayashi does not explicitly discloses the pixel electrode 23g is an organic layer.
Koo discloses a display device comprising a pixel electrode, wherein the pixel electrode may be formed of ITO, IZO, etc. (¶ 62) or may be formed using an organic material such as conductive polymer (¶ 63).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the pixel electrode in Kitabayashi’s display device using organic conductive polymer instead of conventional ITO as taught by Koo to obtain an pixel electrode with improved elasticity as is well-known in the art. 
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125 
As such, Kitabayashi as modified by Koo teaches (FIG. 5) an organic layer 23g (organic conductive polymer taught by Koo) comprising an uneven surface in the spacing region 7a comprising a plurality of alternating convex portion and concave portions, and further comprising:
an insulating resin layer 16 (¶ 102) disposed beneath the organic layer 23g (organic conductive polymer taught by Koo) and above the flexible substrate 1, the insulating resin layer 16 comprising an organic resin layer (¶ 102); and 
a common barrier layer 14,15 disposed beneath the insulating resin layer 16 and above the flexible substrate 1, wherein 
the insulating resin layer 16 and the common barrier layer 14,15 extend from the first region (e.g. regions 7a,7b on left side of 7a) to the second region (e.g. regions 7a,7b on right side of 7a) across the spacing region 7a.

In re claim 13, Kitabayashi discloses the claimed invention including the light emitting device having an organic layer 16 comprising an uneven surface in the spacing region 7a comprising a plurality of alternating convex portion and concave portions as shown in FIG. 5. Kitabayashi further discloses a pixel electrode 23g also comprising an uneven surface in the spacing region 7a comprising a plurality of alternating convex portion and concave portions as shown in FIG. 5. Kitabayashi discloses the pixel electrode may be made of Ito or IZo (¶ 108). However, Kitabayashi does not explicitly discloses the pixel electrode 23g is an organic layer that comprises an electroconductive material.
Koo discloses a display device comprising a pixel electrode, wherein the pixel electrode may be formed of ITO, IZO, etc. (¶ 62) or may be formed using an organic material such as conductive polymer (¶ 63).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the pixel electrode in Kitabayashi’s display device using organic conductive polymer instead of conventional ITO as taught by Koo to obtain an pixel electrode with improved elasticity as is well-known in the art. 
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125 


Claims 1, 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duineveld et al. US 2005/0122040 A1 (Duineveld) in view of Hayashi US 2010/0019654 A1.

    PNG
    media_image3.png
    583
    615
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    708
    907
    media_image4.png
    Greyscale

In re claim 1, as best understood, Duineveld discloses (e.g. FIGs. 1-12) a light-emitting device comprising: 
a first region 21 (one of EL areas 21, see annotated above), a second region 21 (another one of EL areas 21, see annotated above), and a spacing region (e.g. a region between the two EL areas 21 along the lateral direction in FIG. 3 or along the vertical direction in FIG. 11) disposed between the first region and the second region on a flexible substrate 3 (may be flexible, ¶ 34); 
a photoresist layer 15,15a,15b,16,125,19 (¶ 116,117) disposed above the flexible substrate 3, an upper surface of the photoresist layer 15,15a,15b,16,125,19 comprising an uneven surface in the spacing region (e.g. see FIGs. 4, 5 or FIG. 12), the uneven surface comprising a plurality of alternating convex portions (portions of 15 in FIG. 4, portions of 16 in FIG. 5, or portions 125a,125b in FIG. 12) and concave portions (portions between 15 and 15a in FIG. 4, portions between 16 in FIG. 5, or gap space between 125a,125b);  
a conductive layer 11 extending from the first region 21 to the second region 21 across the spacing region (see FIGs. 4, 5, and 12 where conductive layer 11 is present in the space between 21), the conductive layer 11 being located over the photoresist layer 15,125; and
 a first light-emitting element 21 (in “first region”) and a second light-emitting element 21 (in “second region”) disposed above the flexible substrate 3, wherein
a shape of the conductive layer 11 corresponds to a shape of the uneven surface (see FIGs. 4, 5 and 12),
the spacing region “does not include a light-emitting element” (no “light-emitting element” is included in the “spacing region”, as best understood), and
the first light-emitting element 21 (in “first region”) and the second light-emitting element 21 (in “second region”) each comprises a light-emitting layer 9 and the photoresist layer 15,15a,15b,16,125,19 does not physically contact the light-emitting layer 9 of the first light-emitting element “or” the light-emitting layer 9 of the second light-emitting element (in one interpretation as shown in annotated FIG. 3 above, the photoresist layer in the “spacing region” would not physically contact the light-emitting layer 9 in either one of the first light emitting element in the “first region” or second light-emitting element in the “second region”; in an alternative interpretation, as shown in annotated FIG. 11 above, the photoresist layer in the “spacing region” closer to the “second region” is not physically contacting the light-emitting layer 9 of the first light-emitting element in the “first region”, and the photoresist layer in the “spacing region” closer to the “first region” is not physically contacting the light-emitting layer 9 of the second light-emitting element in the “second region”). 

Duineveld discloses the patterned sections 15,16,125,19 for defining EL areas is provided using conventional photoresist (¶ 117). Duineveld does not explicitly disclose the conventional photoresist used in forming the sections 15,16,125,19 is an organic material. 
However, Hayashi discloses an organic EL device (e.g. FIG. 1A) comprising partition wall 13 for defining light emitting regions, wherein the partition wall is made of organic photosensitive resin suitable for photolithography. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use organic photoresist to form Duineveld’s photoresist sections 15,16,125,19 patterned by photolithography as suitable conventional photoresist material as taught by Hayashi and is well-known in the art. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125 

In re claim 2, Duineveld discloses (e.g. see FIGs. 3 & 11 annotated above) wherein the first light-emitting element 21 is disposed in the first region and the second light-emitting element 21 is disposed in the second region.

In re claim 12, Duineveld discloses the substrate can be a flexible transparent resin (¶ 34). No particular “insulating resin layer”, “common barrier layer” and “flexible substrate” have been claimed that would distinguish over respective upper section of element 3, center section of element 3, and bottom section of element 3, such that 
an insulating resin layer (upper section of 3) disposed beneath the organic layer 15,125 and above the flexible substrate (bottom section of 3), the insulating resin layer (upper section of 3) comprising an organic resin layer (¶ 34); and 
a common barrier layer (center section of 3) disposed beneath the insulating resin layer (upper section of 3) and above the flexible substrate (bottom section of 3), wherein 
the insulating resin layer (upper section of 3)  and the common barrier layer (center section of 3) extend from the first region (one EL area 21) to the second region (another EL area 21) across the spacing region (region between EL areas 21).


Claims 3-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Duineveld and Hayashi as applied to claims 1 and 2 above, and further in view of Kwon et al. US 2016/0028043 A1 (Kwon). 
In re claim 3, Duineveld discloses an organic light emitting display comprising a plurality of EL areas 21 defined by organic partitioning sections 15,125 forming display pixels on a substrate 3. Duineveld does not explicitly disclose the display device comprising a lower barrier layer disposed beneath the organic layer 15,125 and above the flexible substrate 3; a first upper barrier layer disposed above the first light-emitting element 21 and including a first inorganic material; and a second upper barrier layer disposed above the second light-emitting element 21 and including a second inorganic material, wherein the first upper barrier layer and the second upper barrier layer are spaced from each other at least in the spacing region.
However, Kwon discloses (e.g. FIGs. 1-4) an OLED display comprising a plurality of pixel areas PA each comprising at least one pixel P (¶ 50), wherein pixel areas PA are separated by a spacing region PB, and further comprising: 
a lower barrier layer 30 (FIG. 1, ¶ 57) or 120 or 160 (FIG. 4) disposed beneath the organic layer (e.g. organic pixel defining layer 190 shown in FIG. 4) and above the flexible substrate 100 (¶ 51); 
a first upper barrier layer 310 (of one PA) disposed above the first light-emitting element 70 (of one PA) and including a first inorganic material (¶ 104); and 
a second upper barrier layer 310 (of another PA) disposed above the second light-emitting element 70 (of another PA) and including a second inorganic material (¶ 104), wherein 
the first upper barrier layer 310 (of one PA) and the second upper barrier layer 310 (of another PA) are spaced from each other at least in the spacing region PB.
Kwon discloses the lower and upper barrier layers 30,120,160,310 are provided to seal the pixels from damage caused by external moisture (¶ 70,116).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form lower and upper barrier layers in Duineveld’s organic display to protect the display pixels from external moisture as taught by Kwon.

In re claim 4, Kwon discloses (e.g. FIG. 2) the lower barrier layer 30 includes a first lower barrier layer 30 (of one PA) and a second lower barrier layer 30 (of another PA) spaced from each other; 
the first light-emitting element 70 (of one PA) is disposed above the first lower barrier layer 30 (of one PA); and 
the second light-emitting element 70 (of another PA) is disposed above the second lower barrier layer 30 (of another PA).

In re claim 5, Duineveld discloses (e.g. FIGs. 1 & 12) a first wiring (portion of electrode layer 11 between the EL areas 21), as a part of the conductive layer 11, disposed between the first lower barrier layer and the second lower barrier layer (separated bottom barriers 30 taught by Kwon), wherein 
the first light-emitting element 21 (of one EL area) and the second light-emitting element 21 (of another EL area) each includes: 
a first electrode 11 (portion of 11 in EL areas); 
a second electrode 5 facing the first electrode 5; and 
a light-emitting layer 7,9 disposed between the first electrode (portion of 11 in EL areas 21)  and the second electrode 5, and 
the first wiring (portion of 11 between EL areas 21) electrically connects the first electrode of the first light-emitting element (portion of 11 in one EL area 21) and the first electrode of the second light-emitting element (portion of 11 in another EL area 21).

In re claim 7, Duineveld and Kwon discloses the claimed organic light emitting display including upper barrier layers 310 as taught by Kwon. Duineveld and Kwon do not explicitly disclose the display further comprising: a sealing resin covering the first upper barrier layer and the second upper barrier layer.
However, Hayashi discloses (e.g. FIG. 1A) an organic light-emitting display comprising light emitting elements 21 covered by organic buffer 18 and barrier layer 19 which is subsequently covered with an upper substrate 31 through an organic adhesive resin 34 that fills the space the space between the barrier 19 and the cover substrate 31 to protect underlying layers (¶ 81,93-94).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form a cover substrate over Duineveld’s display device and fill the space between the cover substrate and the underlying layers with an organic adhesive for protection as taught by Hayashi. 
As such, the resulting organic adhesive filing teaches the claimed “sealing resin” that covers the upper barrier layers. 

In re claim 8, Hayashi discloses (e.g. FIG. 1A) an upper substrate 31 disposed on the sealing resin 34 and facing the flexible substrate (e.g. flexible substrate 3 taught by Duineveld).

In re claim 9, Duineveld discloses the matrix display comprises TFTs for driving the EL elements (¶ 64). Duineveld does not explicitly disclose the TFT is disposed below the light-emitting elements and a passivation layer covering the TFT. 
However, Kwon discloses an active matrix organic display (e.g. FIGs. 2 & 4) wherein each pixel comprises a light-emitting element 70 and a thin-film transistor Q1 disposed below the light-emitting element 70 to drive the light emitting element; and a passivation layer 180 (FIG. 4) covering the thin-film transistor Q for isolating the light-emitting element 70 from the TFT Q1.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form driving TFT below the light-emitting elements 21 taught by Duineveld and to provide a passivation layer between the TFT and the light-emitting element as taught by Kwon to form an active matrix display with high refresh rate and low power consumption as is well-known in the art.


Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Duineveld, Hayashi and Kwon as applied to claim 3 above, and further in view of Tsuchiya et al. US 2005/0046346 A1 (Tsuchiya). 
In re claim 10, the combination of Duineveld, Hayashi and Kwon discloses the claimed invention including “a lower barrier layer” (e.g. interlayer insulating layer 160 as taught by Kwon in FIG. 4). The combination of Duineveld, Hayashi and Kwon does not explicitly disclose a first wiring, as a part of the conductive layer, striding across an end of the lower barrier layer, wherein the end of the lower barrier layer has a forward tapered shape.
However, Tsuchiya discloses (e.g. FIGs. 2 & 5) a light-emitting display comprising a lower barrier layer 102 (interlayer insulating film) on which light-emitting elements are provided, wherein the end of the lower barrier layer 102 has a forward tapered shape (see FIG. 5), and a wiring 105 (¶ 77) extending across the end of the lower barrier layer 102. Tsuchiya teaches such end structure improve sealing of the display device (¶ 82-84). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the OLED display as taught by the combination of Duineveld, Hayashi and Kwon by providing an insulating layer 102 (teaches the lower barrier layer) with forward tapered end and provide a wiring 105 (teaches the first wiring layer) across the tapered end of the lower barrier layer to improve seal of the device as taught by Tsuchiya. 

In re claim 11, as best understood, Tsuchiya discloses (e.g. FIG. 5) “an intervening layer 103, as a part of the organic layer”, having a forward tapered shape and disposed between the first wiring 105 and the end of the lower barrier layer 102.

Response to Arguments
Applicant's arguments filed 10/18/2022 have been fully considered but they are not persuasive. 
Regarding 35 USC § 112 rejections, while amendments to claim 1 obviate previously § 112 (b) rejections, newly added limitations raises other § 112(b) indefinite issues detailed in the rejections above.

Regarding Kitabayashi, Applicant argues Kitabayashi’s organic layer is a functional layer that emits light and fails to teach the amended claim 1 (Remark, page  7). 
This is not persuasive. An alternative interpretation of Kitabayashi with respect to the embodiment shown in FIGs. 1-5, teaches an organic layer 16 (¶ 102) which satisfy the claimed features as detailed in the rejections above. More specifically, under the new interpretation, the spacing region correspond to region 7a (FIGs. 4-5) which does not include the blue or red light-emitting element 20B,20R (mapped to “a light-emitting element” as best understood. Furthermore, the organic layer 16 is spaced apart from and does not physically contact the light-emitting layer 24b of the first light-emitting element 20B or the light emitting layer 24r of the second light-emitting element 20R. 

Regarding Duineveld, Applicant argues the organic layer physically contacts the functional layer which includes a light-emitting layer (Remark, page 8). 
This is not persuasive. The claimed organic layer is taught by Duineveld’s photoresist layer 15,15a,15b,16,125,19 (FIGs. 1-12) which is obvious to be made of an organic material as taught by Hayashi.  Under one interpretation as shown in annotated FIG. 3 above, the photoresist (organic) layer in the “spacing region” would not physically contact the light-emitting layer 9 in either the first light emitting element in the “first region” or the second light-emitting element in the “second region” due to the physical separation. In an alternative interpretation, as shown in annotated FIG. 11 below, the photoresist (organic) layer in the “spacing region” closer to the “second region” is not physically contacting the light-emitting layer 9 of the first light-emitting element in the “first region”, and the photoresist layer in the “spacing region” closer to the “first region” is not physically contacting the light-emitting layer 9 of the second light-emitting element in the “second region”. Both interpretations teach the features of claim 1 as amended. 

    PNG
    media_image3.png
    583
    615
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    708
    907
    media_image4.png
    Greyscale


Applicant’s other arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 8:30AM-4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU CHEN/Primary Examiner, Art Unit 2815